 


110 HR 3659 IH: American Flag Display Protection Act
U.S. House of Representatives
2007-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 3659 
IN THE HOUSE OF REPRESENTATIVES 
 
September 25, 2007 
Mr. Jones of North Carolina introduced the following bill; which was referred to the Committee on Education and Labor 
 
A BILL 
To prohibit a school from receiving Federal funds if the school prevents a student from displaying or wearing in a respectful manner a representation of the flag of the United States. 
 
 
1.Short titleThis Act may be cited as the American Flag Display Protection Act. 
2.FindingsCongress finds the following: 
(1)The most important symbol of any Nation is the national flag. 
(2)Since ancient times, flags or banners have served to identify and unify groups of people, especially in times of war. 
(3)On June 14, 1777, the Continental Congress passed the following resolution: Resolved, that the flag of the thirteen United States be thirteen stripes alternate red and white; that the union be thirteen stars, white in a blue field, representing a new constellation.. 
(4)Today, the American flag has 13 horizontal stripes, 7 red and 6 white. These stripes represent the 13 original States. The flag still has its field of blue, which represents the Union and today contains 50 stars, one for each State. 
(5)The United Sates Code specifies a Pledge of Allegiance to the Flag, and states that the flag should be displayed on all days. 
(6)President Theodore Roosevelt said, There can be no divided allegiance here. Any man who says he is an American, but something else also, isn’t an American at all. We have room for but one flag, the American flag.. 
(7)Certain public school officials have attempted to ban students’ display of the flag of the United States. 
3.Prohibition on receipt of Federal fundsNo funds from any Federal source may be provided by contract or by grant to an elementary school, secondary school, or institution of higher education (including any subelement of such school or institution) if the school or institution (or subelement) has a policy or practice (regardless of when implemented) that either prohibits, or in effect prevents, the right of a student to display or wear, in a respectful manner, a representation of the flag of the United States in a manner that is at least equal in quality and scope to the right of a student to display or wear, in a respectful manner, any other representation. 
 
